DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 and 15-21 are pending in the instant application. Claims 10-13, 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. Claims 1-4, 8, 16, and 19 are rejected. Claims 5-7, 9, 17, 18, and 21 are objected. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on February 25, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by Ireland et al., the grounds for rejection are moot in view of Applicant’s amendment and the rejection and claim objection have been withdrawn. However, this amendment has necessitated new grounds of rejection under 35 U.S.C. 102(a)(1), which are described below. 
It is noted that according to MPEP 803.02, the search of the Markush-type claim has been extended to the non-elected species wherein: 
compounds are of Formula 1a wherein R7, R11, R12, and R14 are hydrogen; R13 is R3 wherein R3 is a straight or branched saturated hydrocarbon comprising 2 to 6 carbon atoms; X is carboxyl; and A is as defined in claim 1.
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1-9, 16-19 and 21 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. 
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,492,938.
U.S. Patent No. 2,492,938 discloses the compound N-dehydroabietyl carbamic acid (see the claims) which anticipates a compound of the instant claims wherein R7, R11, R12, and R14 are hydrogen; R13 is isopropyl; A is -CH2-NH-; and X is carboxyl.
Claims 1-3, 8, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,686,776.
U.S. Patent No. 2,686,776 discloses the compound a stabilized rosin amine derivative of the formula RNHCH2CH2COOH wherein R represents the hydroabietyl radical (see claim 6) which anticipates a compound of the instant claims wherein R7, R11, R12, and R14 are hydrogen; R13 is isopropyl; A is -CH2-NH-CH2-CH2-; and X is carboxyl.
Claim Objections
Claims 5-7, 9, 17, and 18 are objected to for depending on a previous rejected claim. However, even if the claims are amended to be in independent form, they would still not be in condition for allowance because they contain non-elected subject matter. In other words, the subject matter or species which are not embraced by the elected embodiment or the identified nonelected species have been withdrawn from further consideration. 
Claim 21 is objected to for containing non-elected subject matter. See above explanation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626